 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 697 
In the House of Representatives, U. S., 
 
July 31, 2009 
 
RESOLUTION 
Providing for consideration of the bill (H.R. 3269) to amend the Securities Exchange Act of 1934 to provide shareholders with an advisory vote on executive compensation and to prevent perverse incentives in the compensation practices of financial institutions. 
 
 
That upon the adoption of this resolution it shall be in order to consider in the House the bill (H.R. 3269) to amend the Securities Exchange Act of 1934 to provide shareholders with an advisory vote on executive compensation and to prevent perverse incentives in the compensation practices of financial institutions. The first reading of the bill shall be dispensed with. All points of order against consideration of the bill are waived except those arising under clause 9 or 10 of rule XXI. The amendment in the nature of a substitute recommended by the Committee on Financial Services now printed in the bill shall be considered as adopted. The bill, as amended, shall be considered as read. All points of order against provisions of the bill, as amended, are waived. The previous question shall be considered as ordered on the bill, as amended, to final passage without intervening motion except: (1) one hour of debate equally divided and controlled by the chairman and ranking minority member of the Committee on Financial Services; (2) the amendment printed in the report of the Committee on Rules accompanying this resolution, if offered by Representative Frank of Massachusetts or his designee, which shall be considered as read, shall be separately debatable for 10 minutes equally divided and controlled by the proponent and an opponent, and shall not be subject to a demand for division of the question; (3) the amendment in the nature of a substitute printed in the report of the Committee on Rules, if offered by Representative Garrett of New Jersey or his designee, which shall be considered as read, and shall be separately debatable for 30 minutes equally divided and controlled by the proponent and an opponent; and (4) one motion to recommit with or without instructions. 
2.All points of order against amendments printed in the report of the Committee on Rules accompanying this resolution are waived except those arising under clause 9 or 10 of rule XXI. 
3.During consideration of an amendment printed in the report of the Committee on Rules accompanying this resolution, the Chair may postpone the question of adoption as though under clause 8 of rule XX. 
4.In the engrossment of H.R. 3269, the Clerk is authorized to make technical and conforming changes to amendatory instructions. 
 
Lorraine C. Miller,Clerk. 
